DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with remarks February 4, 2021. Claims 8, 9, 11, 17, 18, and 20-23 have been amended. Claims 1-22 are pending. This communication is considered fully responsive and sets forth below.
3.	Claims Objections: in the Response, filed February 4, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with EUSTACE P. ISIDORE on March 11, 2021.
Claim 15 is amended as follows:

receives a third indication indicating at least one of: a part of a system bandwidth to be used for transmissions in the first and second set of shortened transmit time intervals of the subframe; and a time stamp to when the part of the system bandwidth is applied to.[[; and]]

Allowable Subject Matter
5.	Claims 1-22 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Davydov et al. (US 2018/0288745) and Pelletier (US 2018/0332605) are generally directed to techniques for detecting puncturing of a first PDSCH (physical downlink shared channel) associated with a UE (user equipment) by a second PDSCH with a shorter TTI (transmission time interval); and determining based on the downlink control information (DCI), that the serving cell has indicated that the WTRU should use a first TTI on a physical uplink channel to communicate with the serving cell. 
However, in consideration of the claim amendment with arguments/remarks filed on February 4, 2021, the examiner’s amendment, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

Claim 12 includes the similar limitations.
“transmitting, by the node via the higher layer signaling, a second indication comprising a bit-map, the bit-map indicating (i) a first configuration for a first set of shortened transmission time intervals of a subframe and (ii) a second configuration for a second set of shortened transmission time intervals of the subframe;” and “transmitting the at least one selected physical resource block set to identify the second control information,” as specified in claim 19.
Dependent claims 2-11, 13-18, and 20-22 are also allowable for incorporating the features recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473